Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Response to Arguments
A.	Applicant's arguments with respect to the rejection of claim 25 under 35 USC 112(a) have been fully considered but they are not persuasive, while Applicant’s arguments with respect to the prior rejection of claims 27-33 under 35 USC 112(a) are persuasive.
Applicant states on page 15 of the remarks that claim 25 has been amended to recite “an AP associated with the healthcare facility through a digital network during the period of time before the electronic connection between the primary server and the health care facility is interrupted" and "after the communication connection between the primary server and the healthcare administration emergency backup server has been reestablished after being interrupted.” Applicant does not provide further argument as to why the amended limitations are asserted to overcome the rejection. Examiner respectfully disagrees with Applicant’s assertion. As explained below, the disclosure does not describe using an API associated with charted electronic medical records to update information records on the primary server after reestablishment of a connection between the treatment facility and the healthcare administration emergency backup server. Applicant does not provide arguments or citations to the disclosure.

B.	Applicant’s arguments with respect to the rejection of claims 23-25 and 27-33 under 35 USC 103 have been fully considered and are persuasive in part. 
Specifically, Applicant’s argument that the cited prior art references do not teach “activating the emergency management device in response to a determination that the electronic communication connection between the primary server and the healthcare facility has been interrupted” in lines 17-19 of claim 23, “activating the emergency management device in response to a determination that the electronic communication connection between the primary server and the healthcare facility has been interrupted” in lines 12-14 of claim 27, and “an emergency management device configured to: activate in response to a determination that an electronic communication connection between the primary server and the healthcare facility has been interrupted” in lines 5-7 of claim 30 is found persuasive. The corresponding rejection has been withdrawn. 

Claim Objections
Claims 27 and 32 are objected to because of the following informalities:  
Claim 27 recites “the the” in line 17, which appears to be a typographical error.
Claim 32 recites “the emergency management” in lines 4-5, which appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previous rejection of claims 27-33 under 35 USC 112(a) is withdrawn based on the amendment filed 1/21/2022.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claims 23, 27, and 30, the newly added recitation of “activating the emergency management device in response to a determination that the electronic communication connection between the primary server and the healthcare facility has been interrupted” in lines 17-19 of claim 23, “activating the emergency management device in response to a determination that the electronic communication connection between the primary server and the healthcare facility has been interrupted” in lines 12-14 of claim 27, and “an emergency management device configured to: activate in response to a determination that an electronic communication connection between the primary server and the healthcare facility has been interrupted” in lines 5-7 of claim 30 appear to constitute new matter.
Specifically, the disclosure does not describe “activating” an emergency management device in response to determining that electronic communication connection between the primary server and the healthcare facility has been interrupted. For example, paragraph 49 of the disclosure as published states that “[d]ownloads from the database 40 to the processor 52 can be initiated either a pull method, in response to a request ( as represented by arrow 66) from processor 52, or by a push method in which the computer system associated with the healthcare administration emergency backup service pushes backup files to computer 52 whenever there is a failure of the connection between the healthcare facility and the eMAR/eTAR provider,” but does not state that any device is “activated.” Paragraph 50 similarly states that “downloading of relevant eMARs and eTARs associated with the healthcare facility to the processor 52 from the backup server 40 is initiated in response to a loss of connection between the healthcare facility and the host server 26 of the eMAR/eTAR provider,” but likewise does not describe a device being “activated” in response to the loss of connection. Examiner notes that merely using the emergency management device or having it perform a function is not, by itself, analogous to “activating” a computing device.
Claims 24, 25, 28, 29, and 31-33 inherit the deficiencies of claims 23, 27, and 30 through dependency and are likewise rejected.

With regard to claim 25, the limitations comprising using the machine-readable interface of the API associated with the charted electronic records to update information records on the primary server “after the communication connection between the primary server and the healthcare administration emergency backup server has been reestablished” appear to constitute new matter.
Paragraph 31 of the application as published describes using an API associated with charted electronic medical records to update information records on the primary server “after the communication connection between the treatment facility and the remote electronic medication administration system has been reestablished.” No disclosure is provided either in the specification or drawings of using an API associated with charted electronic medical records to update information records on the primary server after reestablishment of a connection between the treatment facility and the healthcare administration emergency backup server. 

Claim Rejections - 35 USC § 112
The previous rejection of claims 25 and 30-33 is withdrawn based on the amendment filed 1/21/2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 and 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites the limitation "the patient" in line 21.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite a singular patient.
Claims 24 and 25 inherit the deficiencies of claim 23 through dependency and are likewise rejected.

Claim 27 recites the limitation "the emergency management device" in line 12.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite an emergency management device.
Claim 27 recites the limitation "the healthcare administration emergency backup system" in line 23.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite a healthcare administration emergency backup system. For purposes of the present examination, the above limitation has been construed as referencing the healthcare administration emergency backup server recited in line 6.
Claim 27 recites the limitation "the patient" in line 16.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite a singular patient.
Claims 28 and 29 inherit the deficiencies of claim 27 through dependency and are likewise rejected.

Claim 28 recites the limitation "the computing device" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite a computing device. 
Claim 28 recites the limitation "the healthcare administration emergency backup system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 recites the limitation "the healthcare administration emergency backup system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites the limitation "the patient" in line 9.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite a singular patient.
Claims 31-33 inherit the deficiencies of claim 30 through dependency and are likewise rejected.

Claim 31 recites the limitation "the healthcare administration emergency backup system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 32 and 33 inherit the deficiencies of claim 31 through dependency and are likewise rejected.

Claim 32 recites the limitation "the healthcare administration emergency backup system" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 33 recites the limitation "the healthcare administration emergency backup system" in lines 1-3 and 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hellebeek et al (US Patent Application Publication 2007/0271316) discloses a system for backing up medical records to a series of external archives (see Abstract, Figure 6, [14], [15], and [17]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626